Earl Warren: Number 585, the Sinclair Company, petitioner versus National Labor Relations Board. Mr. Simerka.
Edward J. Simerka: Excuse me. Mr. Chief Justice and members of the Court, may it please the Court. We would like to get immediately into the reason why we are here. In December of 1965, the Teamsters Union lost an NLRB Election which was held among employees classified as journeymen wire weavers at our plant on Holyoke, Massachusetts. They voted seven against the Union and six for the Union. Now, even though the Union lost the election, the Labor Board ordered us to bargain with it and why did the Labor Board do this? They did it because of our words, because of what we said to our employees prior to a conduct of this election. Unlike the other cases that have been heard this afternoon, there were no discharges, there was no interrogation, there was no surveillance, and there were no promises of benefit by the employer in this case. Now, during the organizing campaign, President David Sinclair made two speeches to the employees and he wrote about eight letters for handbills. Now, in its decision, the Board could not find a single statement. They couldn't find a single sentence or a single communication which they could characterize as being unlawful. So, instead, what the Board said in fact was that even though each of the employer's statements was lawful by itself considered separately, we, the Board in our expertise seating here in Washington will decide that the totality of all these lawful statements however are unlawful and are coercive, and that is why we are here. It is our position that our communications to our employees were lawful and protected not only by Section 8 (c) of the Taft-Hartley Act but also by the First Amendment of the Constitution. Now, we would like to meet the issues head-on and if I may, I would like to direct the Court's attention to page 21 of the Board's brief. The Board's attorneys call attention on page 21 of their brief to five points that allegedly were made by President David Sinclair in petitioner's communications. I'm using the term Board's attorneys advisedly because the Board nowhere indicated that it relied upon these five points or upon any other points. The only finding that we have from the Board is that by petitioner's series of communications that when they were considered as a whole that these were coercive but the Board at no time ever indicated as to what it was specifically that we had said at narrative proscription. That's why I point to page 21 of the Board's brief because the Board's attorneys point to five points which they say we made and these five points I gather which made -- allegedly made our communications coercive in the Board's view. Now, of course the Board's attorneys merely expanded upon an approach taken by the court below which did much the same thing relying upon four points. Again, which there are no evidence were relied on by the Board. Now, we submit that each of the five statements or points that are referred to in the Board's brief were lawful and protected by Section 8 (c) and by the First Amendment of the Constitution. Point number one, for example is that the 1952 strike left the company in a state of continuing financial difficulty. Now, of course the facts in our case are that we did have a union for journeymen and at the time apprentice wire weavers up until 1952 and there was a 13-week strike. And in our communications, we told the employees that the 1952 strike of 13 weeks duration had left the company in a continuing state of financial difficulty and we submit that this statement is perfectly lawful and proper under Section 8 (c) of the Act by no stretch of the imagination can it be acclaimed to contain a threat or force or reprisal on our part, certainly is not a promise of benefit. Further, the statement is amply supported by the record and I point out that this Court has held that no test of truth can be administered either by judges or juries or by administrative agencies when questions of free speech were involved but the record does support this statement and it shows that the financial difficulties over the years became so severe that in 1964 President David Sinclair was forced to sell his family-owned company. Now, we assume that even the Board will agree with us that statement number one which the Board is relying on is a statement lawful and protected under 8 (c) and under the First Amendment.
Hugo L. Black: What page of the brief did you say that was on?
Edward J. Simerka: It's on page 21, Your Honor, of the Board.
Hugo L. Black: Alright.
Edward J. Simerka: Now, the second statement that the Board relies upon is a statement that a petitioner stated that a union would make unreasonable demands which the company could not meet and then its only recourse would be a strike. Well, I'm not going to quibble over the wording. We made statements substantially to of that nature in the course of the pre-election campaign. But we submit that anyone knows that this statement, that is that if the company cannot meet unreasonable demands that the Union's only recourse is the strike, is a true statement. It doesn't take board expertise to determine this. Now, we submit that a statement of this nature also is lawful and protected under Section 8 (c) under the First Amendment of the Constitution. To the extent that there may be involved a charge that a union or the Union or the Teamsters Union would make unreasonable demands, we submit that this is lawful and protected. It's a statement relevant to the issues and in Linn against Plant Guards. This Court recognized that a wide scope was to be given in a pre-election campaign of charges and counter-charges. Now, and it doesn't take board expertise to know that unions do make unreasonable demands. Everyone knows this. This is the name of the game. This is the basis upon which negotiations start in any labor management context and the people in the plant know this, and particularly these people and this plant knew it because they'd all been union members back in -- I should amend my statement of all, a majority of them have been members of the union back in 1952 and anyone who negotiates labor contracts as I have know this also. Now, in addition, here, there is a background of a strike over unreasonable demands in 1952. The majority of the employees involved in this election campaign went through the 1952 strike. They knew what the unreasonable demands were back in 1952 that led to that strike. Now, we submit that neither Section 8 (c) nor the Constitution permits the Board to shield employees from something they already know. Basically, this is the substance of statement number 2 that is relied upon by the Board. Now, what else did we do according to the Board's attorneys? Three, according to the Board's attorneys, we pointed out to the employees that such a recourse that is unreasonable demands was particularly to be expected from the Teamsters Union which was a strike happy outfit led by racketeers. Again, Your Honors, we submit there is no threat or force or reprisal in the statement and that it is fully protected by Section 8 (c) and by the First Amendment of the Constitution. Now, what does the record show with regard to facts? It shows first of all that the Union that was organizing us was in effect the same union that had struck us for 13 weeks in 1952. In 1952, our people were represented by the AWWPA, the American Wire Weavers Protective Association which had merged with or been absorbed by the Teamsters Wire Weavers Division which was the entity within the Teamsters Union that sent the initial letter to our employees and began its attempt to organize them in July of 1965. So the AWWPA which had been swallowed up by the Teamsters was the organizing entity. The authorization cards sent out to the employees authorized the international union to represent these people and also authorized the international to designate or charter any other local to represent. The organizational attempts started with the international and the first recognition demand came from the international on August 17th and it was a request made not only by the international but on behalf of the international as shown by our response to it. Any statements with respect to racketeering certainly amply supported by Senator Kennedy's book “The Enemy Within” which we sent to our employees and records of some of the investigating committees and the reference to the Teamsters being a strike happy outfit was supported in our letters to our employees by “directly from Mr. Hoffa himself” in connection with an organizing campaign among telephone installers where he told this people that here, they should be ready to do warfare with their employer for six or nine months or not coming into the Teamsters Union at all. Now, we submit that certainly we have a right to disseminate these facts to our employees with respect to our employee -- with respect to the Teamsters Union. There's no threat or force or reprising. We submit that our statements were lawful under Section 8 (c) and under the First Amendment.
Abe Fortas: Are both the Board and the court below disagreed with you? Is that right?
Edward J. Simerka: The Board, yes, based on its totality doctrine, the Board did not and as I pointed out earlier did not take these five points because it did not tell us what it us that we had said. The Board said merely that through their expertise, the totality of our communications were coercive. Now, the Court of Appeals did follow this type of analysis and set forth four different points which we submit do not support the Board's order in any event or its findings. However, the court below merely deferred to the Board's expertise and to the test of substantial evidence and we submit that in both of these respects, the court below urged that Board expertise was not in the proper standards. The courts should have reviewed the record itself to determine whether or not there were any improper statement and that substantiality of the evidence was not criterion particularly here when the facts were undisputed and all that was involved where the interpretations or conclusions to be drawn from these facts. Now, again I point to this Court's decision in Linn against Plant Guards where this Court pointed out that a great leeway was to be afforded to the combatants or contestants in a pre-election campaign for vigorous (Inaudible) and costly common. Now, apparently, in the Board's attorney's do not consider that points one, two, and three add up to an unlawful totality because they've gone on to number five and I assume that one, two, and three would not be sufficient in the Board's view to constitute a violation of the Act. The fourth point the Board points to is the statement to the effect that the another strike could result in closing of the plant as Lindsey would shift work to its Mississippi and Ohio plants if the Sinclair Company did not make a profit. Now --
Byron R. White: What was the unfair charge in this case?
Edward J. Simerka: The charge in this case, Your Honor?
Byron R. White: The unfair legal practice charge? 8 (a) (1) or --
Edward J. Simerka: The charge is an 8 (a) (1) charge. Initially there were charges of 8 (a) (1), (3), and (5) Your Honor.
Byron R. White: (3) and (5).
Edward J. Simerka: The 8 (a) (3) was dismissed and was never litigated. It was dismissed administratively then the hearing procedure on the charge of 8 (a) (1) and an 8 (a) (5).
Byron R. White: Yes.
Edward J. Simerka: And the 8 (a) (5) charge of course is based wholly and solely on the evidence again of our words to our employees. There is not a scintilla of evidence.
Byron R. White: Well, what's the basis for holding that they violated 8 (a) (1) because you violated 8 (a) (5)?
Edward J. Simerka: No. It's the other way around.
Byron R. White: That's what I thought.
Edward J. Simerka: And the Board automatically --
Byron R. White: This is an -- this is an independent violation of 8 (a) (1) without the words you use violating 8 (a) (1)?
Edward J. Simerka: Right. Then the same words are used by the Board --
Byron R. White: What's the rationale for saying that without violating one of the other sections you can violate 8 (a) (1)?
Edward J. Simerka: I'm not sure that I follow.
Byron R. White: Well, they said the words that you used violated 8 (a) (1).
Edward J. Simerka: Yes, well --
Byron R. White: In light that you violated 8 (a) (1).
Edward J. Simerka: Right. The Board's theory is that a violation of 8 (a) (5) for example or 8 (a) (3) subsumes or I should put it the other way. A violation of 8 (a) (1) is subsumed in a violation of 8 (a) (3) for example. If there is an unlawful discharge, this violates not only 8 (a) (3) but also 8 (a) (1). So in this case, the Board is turning around.
Byron R. White: That's right.
Edward J. Simerka: They say that a violation of 8 (a) (1) or of 8 (a) (5) I should say is subsumed in the violation of 8 (a) (1), now we don't have --
Byron R. White: Yes, but I think they're saying --
Edward J. Simerka: -- to put forth any more error.
Byron R. White: I think they're saying that because you violated 8 (a) (1), you refused to bargain by not recognizing the authorization cards because by the violation of the 8 (a) (1), you have really vitiated the chances of a fair election.
Edward J. Simerka: This is -- this is --
Byron R. White: The Board is certain but what is the -- specifically, how do you -- what's the rationale for saying you violated 8 (a) (1) by using some words against the employers when you haven't violated 8 (a) (3)?
Edward J. Simerka: Well, the –
Byron R. White: They just suggested as coercive?
Edward J. Simerka: At 8 (a) (3), --
Byron R. White: Any kind of coercive words --
Edward J. Simerka: No.
Byron R. White: -- violates 8 (a) (1)?
Edward J. Simerka: Oh, 8 (a) (3) makes an unfair labor practice.
Byron R. White: Don't forget 8 (a) (3) then. Just tell me what why is that? Why does this form of words to violate 8 (a) (1)? What Section 7 rights are being interfered with by using these words?
Edward J. Simerka: Well, of course there are contentions that nothing that we've said violated Section 8 (a) (1) that the Board did not appoint.
Byron R. White: What's the Board's view of it? Do you know?
Edward J. Simerka: We have sought in vain, Your Honor, to try to find out what the Board's view is because the Board's decision does not tell us. All the Board did in its decision is --
Byron R. White: It was it.
Edward J. Simerka: It -- they collected a series of little excerpts from what we said and enlisted among in their opinion then they said all of these foregoing speeches and communications when considered as a whole are unlawful. Then the Board made one finding relating to July 5 to December 9 the date of the election, then made a second finding that related only for the -- to the period from November 8 to December 9. Now, and the Board reach the same conclusion in both cases, the second finding limiting it to from November 8 to December 9 was made initially for the purpose of establishing findings upon which the election could be set aside and because objections or conduct is not considered as justifying setting aside and like somewhat less than occurs on or after the date the election petitioners thought. So, that's the reason for the November 8 date but other than the Board's statement that the totality of our communications violated the Act, we have no way of knowing what the basis of this conclusion is. The Board never pointed to any specific statement and said on such and such date you made a certain statement and this statement threatened or coerced the employees or that you threatened reprisals of the facts are to completely to the contrary which the Board has completely ignored it because we repeatedly told our people that we would not close our plant and that we would fulfill our duty to bargain with the Union if they selected one. The entire thrust of our conversations with our people was that there was a possibility that if this same union that had once represented our people and had already once before called the strike over unreasonable demands. If this union came in and did the same thing, then there was a possibility that there would be adverse consequences to all concerned because the company was not in the position to agree to any unreasonable demands. The Board characterizes our comments as predictions. Well, there are nothing in what we said where we even we went to so far as to predict that anything of this nature would resolve. We never predicted, we discussed the possibility. It was a possibility that if the Union was selected and if the Union made unreasonable demands upon us in the negotiating context and if we were unable to meet these demands and if they called a strike, then there was a possibility that this plant might close. We never predicted that any of this would happen. We repeatedly said that we did not intend to close the present Sinclair or repeatedly indicated to the employees that what was involved was his life. It was his job, it was his family business and in his final speech to the employees, he said that he would do his level best to keep the Sinclair Company in business and growing. So that we submit that the Boards findings based upon a totality of -- are not supported by the evidence that our statements that are constitutionally protected and are protected by Section (8) (c), and that there are no threats of reprisal or force including anything that we said. Now, in this regard, we point to Senator Taft's explanation in two-legislative history 1627 which we cited at pages 67-68 of our brief where Senator Taft in explaining Section (8) (c) said that views, argument or opinion shall not be evidence of an unfair labor practice, unless they contain in themselves a threat or coercion or promise of benefit. Now, the Board is urging before this Court a subjective test with regards to Section (8) (c) as to what the listener believe which amounts to reading Section (8) (c) out of the Act entirely. And it would again turn all speech questions in labor matters or the Board of expertise and we submit that this is what Congress attempted to prevent when it enacted Section (8) (c) in the first place. And this is what the Board has done here in this case attempted to substitute expertise for evidence and for findings. We submit that our lawful statements cannot be added up to an unlawful totality through bar or board expertise and if this can be done by the Board, they don't have to make any findings and they don't have to find that a statement is a threat and shown that this is supported by evidence then we submit that we will have the monster of expertise which this Court shown in the Burlington case.
Abe Fortas: Well, if you had said that the employees, if you join this top progressive union and we're going to move the plant south. That would have been -- what -- would that be coercion within the condemnation of the statute?
Edward J. Simerka: I think if the statement was made, if you join such and such union, the plant will be move south?
Abe Fortas: That's right.
Edward J. Simerka: Well, I would say that that was a direct threat to the employees --
Abe Fortas: So that one possibility here is that the Board whether or not, whatever you may call it, expertise or whatnot, the Board may have considered that the statements are in context demanded to that kind of a statement, is that possible extent do you think?
Edward J. Simerka: Your Honor --
Abe Fortas: And what you're asking us to do is to go through beyond this language that was used and say that the Board was wrong in putting a sinister interpretation on what was nonsense to language.
Edward J. Simerka: In substance that is our position, yes because --
Abe Fortas: You have another point about the authorization occurrence, don't you?
Edward J. Simerka: You mean on the bargaining order aspects of the case?
Abe Fortas: Yes.
Edward J. Simerka: Yes. There is really a point in that regard. Now, the Board in this case having filed that he committed an 8 (a) (1) violation as I said earlier subsumed an 8 (a) (5) violation in the 8 (a) (1) because there was no other evidence in this case other than the evidence of our words and they used our words then as evidence of a number of other things. They used our words and our finding on Section 8 (a) (1) as evidence that we did not have a good faith doubt of the Union's majority status. Also, that we did not have a good faith doubt of the appropriate unit but we sought to gain time in order to defeat the Union that we through our communications that we cause the Union to lose support. And finally, the final and most important finding which the Board made specifically in this case so that would be impossible to conduct a fair second election and then of course the Board does this through bootstrapping technique having found the 8 (a) (1), they automatically arrived at the 8 (a) (5) because the Board claims the right to infer of all these findings from the 8 (a) (1). We submit that there is no logical basis for this kind of inference. Now, the -- I would like to just add a few more comments because my time is valuable. It is our -- as I try to summarize on the bargaining order aspects of the case, it is our contention that the question of good faith doubt is really irrelevant and that the Board said so itself in this case. In its order, the Board said that even if we had had a good faith doubt that they would nevertheless have ordered us to bargain anyway. So, that the Board itself says that the question of good faith doubt is irrelevant. I think the important aspect in this case and in the others of bargaining order is a question of what is the proper remedy for the 8 (a) (1) violation if there is one in this case and we deny that there is one in this case and we deny that there is, or what is the proper remedy in -- for the unfair labor practices that have been found and the Court of Appeals although many of them still using the good faith doubt language have basically directed their attention to this question.
William J. Brennan, Jr.: I think it is discussed in page 191. It was the topic by the Board and the examiner, is that what you're referring to? By the Board elections, it's probably the best method concerning whether an employee's desire to be represented by a bargaining agent. Whereas here, an employer engages an unfair labor practices which may come possible holding to a free election. There is no alternative but to look at the signed authorization cards as the only available proof for the choice employees would have absent the employer's unfair labor practice.
Edward J. Simerka: Yes, that's it.
William J. Brennan, Jr.: That's it. Well, there's no reference here though to unfit -- to whether or not you would have a doubt. I don't find in that language.
Edward J. Simerka: No, it's not in that language. Yes.
William J. Brennan, Jr.: (Voice Overlap) don't go, don't waste your time looking for this. It is somewhere else's --
Edward J. Simerka: It is in the order though, Your Honor.
William J. Brennan, Jr.: Oh, in the order. I beg your pardon.
Edward J. Simerka: Yes, it's in the Board's order and discussions. I should say, not in the order itself and the discussion. The Board says that even if we had had a good faith doubt in this case, they would have ordered us to bargain in any event.
William J. Brennan, Jr.: Yes.
Edward J. Simerka: And --
Byron R. White: Did the Board write -- did the Board itself write an opinion in this case?
Edward J. Simerka: No. The Board really adopted the order in decision of the trial examiner.
Byron R. White: Where is this discussion in the Board's brief? Is that -- is that what you mean?
Edward J. Simerka: No, sir. It's in the trial examiner's decision I have referred with in this brief as being the Board decision because the Board adopted it. But --
William J. Brennan, Jr.: Well, that's what I was referring to and I couldn't find it. The language I read to you was the only thing that I have come across. Don't waste your time.
Edward J. Simerka: It's page 198, Your Honor.
William J. Brennan, Jr.: 198?
Edward J. Simerka: Yes.
William J. Brennan, Jr.: Oh, yes.
Edward J. Simerka: It starts about six lines down. Moreover, I would recommend the same bargaining order even if the record had warned of the conclusion --
William J. Brennan, Jr.: Yes, thank you.
Edward J. Simerka: -- and so forth.
William J. Brennan, Jr.: Yes. Thank you.
Hugo L. Black: Did I understand you to concede that if the company had made a statement that the Union won, it intended to move its plant and that was a truthful statement. That would amend a ground for holding --
Edward J. Simerka: I didn't get the last words, Your Honor, would be grounds for?
Hugo L. Black: That would've been a ground for holding if there was coercion on the employee?
Edward J. Simerka: Well, I say that if an employer goes to employees and says, “If you vote for this union, I will move the plants out” that this could be considered a threat under Section (8) (c) of the Act.
Hugo L. Black: Suppose it was the truth?
Edward J. Simerka: Pardon me?
Hugo L. Black: Suppose it was the truth? That's what I asked.
Edward J. Simerka: Well, I would say that this would be a threat under (8) (c) and could be considered --
Hugo L. Black: In other words, you couldn't tell them that what are you -- he is going to do, if they win? If the unions won?
Edward J. Simerka: Well, first that would --
Hugo L. Black: If he really intended to do it.
Edward J. Simerka: That would -- you'd have to consider the effect of the Darlington case or the Darlington decision of this Court as to whether or not he would be legally entitled might the state.
Hugo L. Black: Well, I don't say that one way or the other, I just asked if that was what you conceded?
Edward J. Simerka: Yes, I would say that if an employer made a flat statement to employees that if you vote for the Union --
Hugo L. Black: And if it wins, I said if the Union wins --
Edward J. Simerka: If the Union wins, this -- I hope this plant will be moved south.
Hugo L. Black: Yes.
Edward J. Simerka: And this could be considered a new trial.
Earl Warren: Mr. Wallace.
Lawrence G. Wallace: Mr. Chief Justice and may it please the Court. The petitioner in this case has raised a primary contention of the problem of reconciling Section 8 (a) (1) with Section 8 (c) and 8 (a) (1) being the section, one of the sections that the Board found the petitioner to have violated. These are set forth on page 43 of our brief in the appendix and perhaps, that is a good starting point for assessing the primary contention made here. Under Section 8 (a) (1) of the Act, it is an unfair labor practice for an employer to interfere with restrain or coerce employees in the exercise of the rights guaranteed in Section 7 including the right to a free choice in deciding whether they want to select a representative to represent them in collective bargaining. Under Section 8 (c) of the Act, Congress has said that the expressing event of the views, argument or opinion are the dissemination thereof whether in written, printed, graphic or visual form shall not constitute or be evidence of an unfair labor practice under any of the provisions of this Act if such expression contains no threat of reprisal or force or promise of benefit. Now, read together and in the light of their legislative history, we submit that Congress was saying two things in including both of these provisions in the Act. One that it wished to guarantee the employer's right to express his views and this is at all times under 8 (c), it's not restricted to the period of the election. And the other thing is that Congress wanted to protect the employees who are economically dependent of the employer from being deprived through threat of reprisal of their freedom of choice in the exercise of their right to choose their bargaining representatives and to bargain collectively if they so desire. This prohibition of threats of reprisal which exists in the Act as an integral part of the Congress' regulation of the employment relationship, a regulation of the manner in which the terms and conditions of employment will be established under the Act.
Potter Stewart: Do you suppose the language of the statute goes no further than what the employer already had, a right to do under the First Amendment or does it go further?
Lawrence G. Wallace: In my view, is that it goes further as would be indicated in decisions of this Court and other areas of economic regulation where there is not a provision comparable to 8 (c) protecting freedom of expression in the relationship, in the economic relationship. I -- I think for example, a Federal Trade Commission against Texaco in this term where the Court held that there was inherent coercion in the recommendation by Texaco to its dealers of a particular brand of tires, batteries, and accessories. Certainly, the Labor Board could not go this far in the face of 8 (c) as the Trade Commission did with this Court sustaining and in that case, in a similar economic context except for the differences in the statutory provision.
Earl Warren: We'll recess now.